394 U.S. 717
89 S. Ct. 1457
22 L. Ed. 2d 672
CITY OF CHICAGO et al.v.UNITED STATES et al.
No. 1047.

ILLINOIS CENTRAL R. CO. et al.
v.
CITY OF CHICAGO et al.
No. 1048.
Supreme Court of the United States
April 21, 1969
Raymond F. Simon, Nuel D. Belnap and Harold E. Spencer, for appellants City of Chicago and others.
John W. Adams, William J. O'Brien, Jr., James H. Durkin, Bryce L. Hamilton and Louis A. Schwartz, for appellants Illinois Central R. Co. and others.
Solicitor General Griswold, Assistant Attorney General McLaren, Robert W. Ginnane, Leonard S. Goodman and Raymond M. Zimmet, for the United States and others.
William J. Scott, Atty. Gen., and Robert F. Scott, Asst. Atty. Gen., for the State of Illinois, as amicus curiae.
Frank J. Kelley, Atty. Gen., Robert A. Derengoski, Sol. Gen., and Nicholas V. Olds, Jerome Maslowski and Curtis G. Beck, Asst. Attys. Gen., for the State of Michigan, as amicus curiae.
Paul W. Brown, Atty. Gen., and Shelby V. Hutchins and J. Philip Redick, Asst. Attys. Gen., for the State of Ohio, as amicus curiae.
Joseph H. Nathanson, for the Toledo-Lucas County Port Authority, as amicus curiae.
PER CURIAM.


1
The motion to affirm is granted and the judgment is affirmed.